—Order, Supreme Court, New York County (Ira Gammerman, J.), entered September 28, 1993, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The agreement in issue states clearly and unambiguously that the life of the contract is 36 months. The only reasonable interpretation is that the entire contract would last 36 months, from the date of its execution and not, as plaintiff argues, from the date of the implementation of any cost-cutting suggestions made by plaintiff (see, Breed v Insurance Co., 46 NY2d 351, 355). The courts will not rewrite an unam*304biguous contract. Concur—Rosenberger, J. P., Rubin, Ross, Nardelli and Williams, JJ.